ON MOTION FOR REHEARING
Before HOOD, Chief Judge, MYERS, Associate Judge, and QUINN (Associate Judge, Retired).
PER CURIAM:
On July 25, 1967, this court issued its opinion affirming the conviction of appellant of practicing optometry without a license. Fields v. District of Columbia, D.C. App., 232 A.2d 300. Appellant then petitioned the United States Court of Appeals for the District of Columbia Circuit for the allowance of an appeal.1 On February 2, 1968, the United States Court of Appeals denied the petition but without prejudice to the filing of a petition for rehearing in this court and “presentation of amicus curiae memoranda” to this court.2 Pursuant thereto, we permitted appellant to file a motion for rehearing and permitted the filing of memoranda by amici curiae both in support of and in opposition to the rehearing. A full hearing was had on the motion for rehearing with argument by counsel for both parties and also by counsel for amici curiae.
After due consideration of the motion for rehearing, the opposition thereto, the mem-oranda of amici curiae, and the oral argument of counsel, we are not persuaded that our decision was erroneous and we adhere thereto.

. D.C.Code 1967, § 11-321(b).


. Fields v. District of Columbia, U.S.App. D.C. (No. 21,185).